            Entered on Docket December 20, 2019                    Below is the Order of the Court.


 1
 2                                                                 _____________________
                                                                   Brian D. Lynch
 3                                                                 U.S. Bankruptcy Judge
                                                                   (Dated as of Entered on Docket date above)
 4
 5
 6
 7
      ____________________________________________________________________________
 8
 9                                     UNITED STATES BANKRUPTCY COURT
10                                     WESTERN DISTRICT OF WASHINGTON

11   In Re:                                                   Case No. 19-42329-BDL
12
     Ericka Anne Michal,                                      Chapter 7
13
              Debtor.                                         ORDER TERMINATING THE
14                                                            AUTOMATIC STAY EFFECTIVE
15                                                            DECEMBER 31, 2019

16       This matter came before the Court on the Motion for Relief from Automatic Stay filed by
17   JPMorgan Chase Bank, National Association (“Movant”). Based upon the record on file and the
18
     representations made to the court, IT IS HEREBY ORDERED:
19
                       1.        This Order affects the real property located at 1627 6th Ave SW, Puyallup,
20
21            WA 98371 (the “Property”).
22                     2.        The automatic stay is terminated as to Movant effective December 31,
23
              2019. At any time after December 31, 2019, Movant may pursue all remedies under state
24
              law in connection with the Property and security interest, and may commence or continue
25
26            any action necessary to obtain complete possession of the Property free and clear of

27            claims of the bankruptcy estate.
28
                       3.        Movant, at its option, may offer, provide and enter into any potential
29
              forbearance agreement, loan modification, refinance agreement or other loan

     Order Granting Relief From Stay                      1                                 McCarthy & Holthus, LLP
     MH# WA-19-157172                                                                   108 1st Avenue South, Ste. 300
                                                                                                   Seattle, WA 98104
                                                                                                      (206) 596-4856
       Case 19-42329-BDL                Doc 66   Filed 12/20/19     Ent. 12/20/19 15:58:28           Pg. 1 of 2
 1            workout/loss mitigation agreement as allowed by state law. Movant may contact Debtor
 2
              via telephone or written correspondence to offer such an agreement. Any such agreement
 3
              shall be non-recourse unless included in a reaffirmation agreement.
 4
 5                     4.        The relief granted herein shall be binding and of full force and effect in

 6            any conversion of this case to any other chapter. A conversion to another chapter does
 7            not stay or enjoin the effect of this Order, or prevent Movant from foreclosing and selling
 8
              the Property, and recovering its costs, unless otherwise ordered by this Court.
 9
                       5.        Creditor moves the Court for an Order terminating the pending automatic
10
11            stay to allow Creditor to send to any party or parties protected by the automatic stay any
12            and all notices required by applicable state and/or federal law or regulation. Creditor
13
              further moves the Court to terminate the automatic stay to allow Creditor to take such
14
              actions with respect to the Property as are provided for under applicable non- bankruptcy
15
16            law, including but not limited to, informing Debtor(s) of any loan modification, short

17            sale, or other loss mitigation options.
18
19
                                                / / / END OF ORDER / / /
20
21   Submitted by:
22
     McCarthy & Holthus, LLP
23
     /s/ Lance E. Olsen
24
     Lance E. Olsen, Esq. WSBA #25130
25   Michael S. Scott, Esq. WSBA #28501
     Attorneys for Movant
26
27
28
29


     Order Granting Relief From Stay                       2                           McCarthy & Holthus, LLP
     MH# WA-19-157172                                                              108 1st Avenue South, Ste. 300
                                                                                              Seattle, WA 98104
                                                                                                 (206) 596-4856
       Case 19-42329-BDL               Doc 66     Filed 12/20/19   Ent. 12/20/19 15:58:28       Pg. 2 of 2
